Citation Nr: 1538572	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

This matter was remanded by the Board in November 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System.  Other documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1.  Audiometric testing in April 2011 reveled level II hearing in the right ear and level I hearing in the left ear.

2.  Audiometric testing in June 2011 revealed level IV hearing in the right ear and level II hearing in the left ear.

3.  Audiometric testing in February 2015 revealed level III hearing in both the right and left ears.  

4. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2015).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter dated in June 2011.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the local decision review officer at the RO or the VLJ of the Board chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the November 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to identify any private treatment related to his bilateral hearing loss, and to undertake appropriate development to obtain any pertinent outstanding private treatment records, to include from E.N.T. Physicians of Kearney and Family Hearing Center.  In February 2015, the AOJ sent the Veteran a letter asking him to complete an Authorization and Consent to Release Information to VA, VA Form 21-4142, and General Release for Medical Provider Information, VA Form 21-4142a, so VA could obtain the Veteran's private treatment records from E.N.T. Physicians of Kearney and Family Hearing Center.  The AOJ also informed the Veteran that he could submit his private treatment records himself.  To date, no response has been received from the Veteran.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  

In the November 2014 remand, the Board also instructed the AOJ to obtain all additional VA treatment records dated since February 2012.  Treatment records from the Nebraska-Western Iowa Healthcare System dated February 2012 to February 2015 were associated with the evidentiary record.

Finally, in the November 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA audiological examination.  The Veteran was afforded a new VA examination in February 2015; the Veteran was previously afforded a VA audiological examination during the appeal period in June 2011.  The June 2011 and February 2015 VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  These examination reports also discuss the functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the June 2011 and February 2015 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of the Veteran's VA treatment records dated from February 2012 to February 2015 with the evidentiary record, the February 2015 letter to the Veteran, the February 2015 VA examination and report, and the subsequent readjudication of the claim in May 2015, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

During the appeal period, the Veteran underwent audiometric testing at the VA audiology clinic in April 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
55
80
LEFT
25
30
35
55
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 58 decibels in the right ear, and 51 decibels in the left ear.  Speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the April 2011 VA audiometric evaluation to Table VI of the Rating Schedule results in a Roman numeric designation of level II for the right ear, and level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the April 2011 VA audiometric evaluation results.

Upon the June 2011 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
50
60
85
LEFT
25
35
40
65
95

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 63 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the June 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level IV for the right ear, and level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the June 2011 VA examination results.



Upon the February 2015 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
90
LEFT
30
30
45
60
95

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 64 decibels in the right ear, and 58 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 90 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the February 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the February 2015 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  The Veteran submitted a copy of a March 2012 audiometric examination from E.N.T. Physicians of Kearney; however the report does not indicate that the Maryland CNC word list was used to determine the Veteran's speech discrimination scores.  The Veteran's VA treatment records include audiometric testing results from May 2013; however the VA audiologist indicated that she did not test the Veteran's speech discrimination at that time.  Accordingly, the March 2012 and May 2013 testing results do not comply with 38 C.F.R. § 4.85 for rating purposes.  However, the Board notes that the puretone thresholds results from these audiometric tests appear to be consistent with those found upon VA examination in June 2011 and February 2015.  

Further, in his January 2012 notice of disagreement, the Veteran stated that his hearing had been tested again in the Fall of 2011 at the Grand Island VA Medical Center.  However, the Veteran's VA treatment records indicate that in September 2011 he complained that he was still having difficulty understanding speech on television after his hearing aids had been repaired, and therefore new hearing aids were ordered.  See September 2011 VA audiology clinic note.  In November 2011, the Veteran was given his new hearing aids, and the audiologist tested the function of the hearing aids.  See November 2011 VA audiology clinic note.  The Veteran's VA treatment records do not include results from any audiometric testing performed in the Fall of 2011.

Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  The June 2011 VA examination report notes that it is most difficult for the Veteran to hear the television, telephone, and certain voices and certain words.  In a July 2011 statement, the Veteran made a similar report, noting that he has problems hearing the television, hearing the telephone ring, and making out certain words, and stated that at times he has to read lips.  The February 2015 VA examination report notes the Veteran's reports that he has difficulty hearing the television and hearing his cell phone ring.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living, including requiring the Veteran to engage in face-to-face conversations in order to better understand speech, lip reading at times, impairing his ability to communicate with others, especially women and children, and to hear the television, to hear conversations on his cell phone, and to hear the telephone ring.  See February 2015 VA examination report; November 2012 Travel Board hearing testimony; July 2011 Veteran statement; June 2011 VA examination report.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for diabetes mellitus, type II, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Although the June 2011 and February 2015 VA examiners noted that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, neither examiner indicated that the Veteran is unable to work due to his bilateral hearing loss.  Further, the Veteran has not put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


